COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-064-CR


DONNA KAY GUFFEY                                                     APPELLANT

                                              V.

THE STATE OF TEXAS                                                        STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Donna Kay Guffey pled guilty or nolo contendere to forgery by

possession of a check with intent to pass and was placed on deferred

adjudication community supervision. At a later point, pursuant to a plea bargain

and her pleas of true to the State’s allegations set out in its amended petition

to adjudicate, the trial court adjudicated her guilty of the offense and sentenced



      1
          … See T EX. R. A PP. P. 47.4.
her to ten months’ confinement in the State Jail Division of the Texas

Department of Criminal Justice. Appellant filed a timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case, that

Appellant has no right to appeal, and that she has waived the right of appeal.

Accordingly, we informed Appellant’s appointed counsel by letter on February

29, 2008, that this appeal was subject to dismissal unless Appellant or any

party showed grounds for continuing it on or before March 10, 2008.2 We

received no response. We therefore dismiss this appeal.3




                                                      PER CURIAM

PANEL D:       DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: April 24, 2008




      2
          … See T EX. R. A PP. P. 25.2(a)(2), 25.2(d).
      3
          … See T EX. R. A PP. P. 25.2(d), 43.2(f).

                                           2